977 So. 2d 920 (2008)
STATE ex rel. Charles SMITH
v.
STATE of Louisiana.
No. 2007-KH-1976.
Supreme Court of Louisiana.
March 14, 2008.
In re Smith, Charles;  Plaintiff; Applying for Supervisory and/or Remedial *921 Writs, Parish of Orleans, Criminal District Court Div. I, No. 201-427.
Granted for the sole purpose of transferring the pleading to the district court with instructions to the district judge to act on relator's motion to correct an illegal sentence filed via certified mail on November 29, 2005. The district court is ordered to provide this Court with a copy of its judgment. A copy of the motion is attached.